Citation Nr: 1409885	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include chest and neuromuscular pain and a hole in the heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a special claims processing unit ('Tiger Team') at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the case in April 2012 to afford the Veteran a requested personal hearing before the Board.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO.  A hearing was scheduled for August 2010, but the Veteran did not appear.  The Veteran reported in a subsequent August 2010 statement that he was unable to attend the Board hearing because he is incarcerated and the prison authorities were not informed of the date in order to provide him with transportation.  In February 2012, the Veteran was informed of other options pursuant to 38 C.F.R. § 20.700, and he responded in a March 2012 statement that he would still like a hearing and noted that he may be released on parole in late 2013.  Pursuant to the April 2012 Board remand, he was scheduled for a second hearing in July 2012, but he again did not appear.  He reported in a subsequent July 2012 statement that he was still incarcerated, and requested that the hearing be rescheduled again.  As will be discussed below, the Board will not reschedule the hearing again, and will decide the claim on the merits.


FINDINGS OF FACT

1.  The Veteran's ventricular septal defect (heart murmur) is a congenital defect, which was not worsened in service by a superimposed disease or injury.

2.  The Veteran did not sustain a disease, injury, or event related to a hole in the heart in service.


CONCLUSIONS OF LAW

1.  Ventricular septal defect (heart murmur) was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2013). 

2.  A hole in the heart was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2007.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

The Veteran has not been afforded a VA medical examination with respect to service connection for a heart disorder, to include chest and neuromuscular pain and a hole in the heart; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The claims file contains competent evidence that the Veteran has a current congenital heart murmur.  Although the Veteran contends that his current heart disorder manifested in service, as will be discussed below, the Board finds that his condition preexisted service.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain his current heart murmur in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination.).  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a respiratory disability.  See U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA is to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The claims file does not contain competent evidence that the Veteran has a current hole in his heart.  Additionally, the weight of the evidence demonstrates that the Veteran did not sustain an injury consisting of a hole in the heart in service; therefore there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination.).  

In addition, the record contains sufficient competent medical evidence chronicling the Veteran's diagnosis and treatment for a heart murmur and a hole in his heart.  The Board finds, therefore, that a VA examination is not necessary for disposition of the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 
20 Vet. App. 79.

The Board notes that the Veteran has requested to appear before a Veterans Law Judge to present testimony in support of his claim.  Typically, when a hearing with a Veterans Law Judge is requested, one will be scheduled at the earliest convenience at the RO closest to the Veteran (or, the Veteran may report to the RO for a Videoconference hearing with a Veterans Law Judge sitting in Washington, D.C.).  Veterans, as a matter of law, are entitled to a hearing so as to be able to present testimony in support of their claims.  See 38 C.F.R. § 20.700 (2013).

Generally, incarcerated Veterans are entitled to VA assistance in the same manner as would all other Veterans; however, the U.S. Court of Appeals has held that VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the current case, the practicalities of scheduling the Veteran for a hearing are so outweighed by the obstacles that it is not reasonable to attempt to afford him with a hearing in this case, for this issue.  The Veteran has been sentenced to 25 years with the Texas Department of Criminal Justice as due to conviction for a violent felony.  A February 2014 Texas Department of Criminal Justice Offender Information Search result indicated that he is currently incarcerated and will not be eligible for parole until August 2014; however, that date merely indicates his eligibility for parole.  There is no indication that he will be released on parole prior to his projected release date in 2027.  The Veteran has been scheduled for a hearing on two different occasions and did not appear.  He has been advised of other options in a February 2012 letter.  The Board finds that no further assistance is required.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran does not have a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2011). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Also significant to this analysis is that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 
55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service). 

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Heart Disorder

The Veteran contends that he currently has a hole in his heart and a heart murmur, and that these conditions are related to chest pain he experienced while on active duty service.  Specifically, he asserts that these conditions were present in service, but were only detected several years after separation when he was examined with more advanced medical equipment, following his hospitalization for gunshot and stabbing wounds.  

The Board finds that the Veteran's heart murmur is a congenital defect, which was not worsened in service by a superimposed disease or injury.  A September 1986 in-service chest x-ray revealed a normal heart, and a treadmill maximal exercise electrocardiogram performed on the same date was normal.  A June 1990 service treatment record shows that the heart had a regular rate and rhythm with no murmurs found.  A January 1993 report of medical examination shows an assessment of physiologic heart murmur.  See Dorland's Illustrated Medical Dictionary 1189 (32nd ed. 2012) (defining a physiologic, or functional, heart murmur as "a cardiac murmur generated in the absence of organic cardiac disease.").  A January 1994 treatment record show that the Veteran went to sick call complaining of fever and chills with chest and leg pain.  An electrocardiogram was negative for acute diagnoses.  The assessment was neuromuscular pain.  June and November 1994 treatment records show that the heart had a regular rate and rhythm with no murmurs found.  The Veteran reported "pain or pressure in chest" in the July 1994 report of medical history at separation.  His July 1994 report of medical examination notes "pain in chest and depression and excessive worry since Feb 94, evaluation at cardiopulmonary for chest pain, normal [electrocardiogram], no [follow up] needed."  

The Veteran was hospitalized between January and February 2002, eight years after service separation, after he was shot by police in an altercation.  He was treated for multiple gunshot wounds to the neck and chest, and multiple self-inflicted stab wounds to the chest.  A January 2002 heart surgery record shows a stab wound present in the left anterior aspect of the pericardium and a puncture wound of the outflow tract of the right ventricle just medial to the left anterior descending coronary artery.  A January 2002 treatment record from L.B., M.D. notes that the laceration to the heart was repaired.  The February 2002 discharge summary, authored by Dr. L.B., notes a heart murmur.  Her assessment was ventricular septal defect (VSD), unlikely traumatic due to the small size of the stab wound to the right ventricle.  See Dorland's Illustrated Medical Dictionary 476-77 (32nd ed. 2012) (defining a ventricular septal defect as "a congenital cardiac anomaly").  The record indicates that Dr. L.B. recommended a follow up in three to six months for the ventricular septal defect.  The evidence of record does not show whether any follow up was performed.  

The Veteran received VA outpatient treatment in February 2002.  A chest examination showed that the Veteran had chest wall tenderness with healed stab wounds.  A cardiac examination shows normal heart sounds at S1, and a slight systolic ejection murmur at S2.  

The Veteran also indicated that he received treatment at another hospital in January and February 2002 in connection with his shooting; however, that hospital had no record of treating the Veteran during that period.  

During his incarceration, the Veteran has received care at a prison medical facility.  A December 2006 treatment record shows that the Veteran's heart had a regular rate and rhythm, with no murmurs found.   

Although the Veteran was not diagnosed with any heart disease or defect in service, the evidence of record indicates that VSD, diagnosed by Dr. L.B. in February 2002, is a congenital defect and therefore pre-existed service.  As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Court found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply. 

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had a congenital heart defect when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

On the issue of whether the Veteran had superimposed disease or injury in service, the Board has considered the Veteran's in-service complaints of chest pain.  Service treatment records do not indicate that the January 1994 complaints of chest pain were related to any injury or event.  Subsequent chest and heart examinations were normal.  Even assuming that chest pain during service was a manifestation of VSD, a reasonable reading of the evidence is that there was no superimposed disease or injury during service.  As such, service connection is not warranted.

The Board finds that the hole in the Veteran's heart was not incurred in service.  Service treatment records are silent for a hole in the heart.  Although the Veteran complained of chest pain in service on one occasion, no hole in the heart was found.  As noted, The Veteran received treatment for multiple gunshot and stab wounds in January and February of 2002, approximately eight years after service separation.  Treatment records indicate that the Veteran had a puncture wound and a laceration to his heart.  He had additional lacerations to his heart as a result of the emergency heart surgery.  No previous injuries to the heart, including any preexisting hole in the heart, were noted.  The evidence of record shows that the Veteran did not incur a disease, injury, or event related to a hole in the heart in service; therefore the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder, to include chest and neuromuscular pain and a hole in the heart, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


